Citation Nr: 0201665	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  00-12 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for compression fracture of 
the lumbar spine with severe degenerative disc disease and 
decreased mobility, with history of ataxic gait resulting in 
lumbar injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1970 and from February 1980 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
compression fracture of the lumbar spine with severe 
degenerative disc disease and decreased mobility, with 
history of ataxic gait resulting in lumbar injury.  

The veteran filed a claim in August 1999 indicating that he 
had an increase in his service-connected back disability as a 
result of a fall in December 1998.  The veteran's claim for 
increase was denied by rating in January 2000 and an appeal 
was not perfected.  The veteran's August 1999 claim was later 
determined to also be a claim for service connection for low 
back disabilities other than lumbar paravertebral myositis on 
a direct and secondary basis.  The veteran's low back 
disabilities for which service connection was later denied 
were classified by the RO as compression fracture of the 
lumbar spine with severe degenerative disc disease.  The 
veteran disagreed with the denial and the current appeal 
ensued.  


FINDINGS OF FACT

1.  Service connection is currently in effect for lumbar 
paravertebral myositis, which has been evaluated as 10 
percent disabling since July 1993.

2.  Service medical records are negative as to the presence 
of any chronic low back disorder, other than lumbar 
paravertebral myositis, during service.  

3.  A chronic low back disorder, other than lumbar 
paravertebral myositis, was not shown present by competent 
medical evidence until the 1990s, many years postservice.  

4.  A chronic low back disorder is not etiologically related 
to the veteran's service-connected lumbar paravertebral 
myositis.  


CONCLUSION OF LAW

A chronic low back disorder, other than lumbar paravertebral 
myositis, was not incurred in or aggravated by service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of these statutory changes.  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The veteran was furnished a statement of the case in May 2000 
and a supplemental statement of the case in April 2001 that 
listed the evidence considered, the applicable statutory and 
regulatory criteria and the reasons and bases for the denial 
of his claim.  The veteran was afforded VA examinations in 
conjunction with his claim in September 1999 and June 2000.  
He also had the opportunity to provide testimony at a hearing 
on appeal before the undersigned Board Member in September 
2001.    

The record shows that all medical evidence that has been 
identified as pertinent by the veteran has been obtained and 
considered by the RO with the exception of an April 1999 
magnetic resonance imaging (MRI) at a private facility 
referenced by the veteran in his August 1999 claim.  The RO's 
attempt to obtain the report of this MRI from the private 
facility was unsuccessful and the veteran was so advised.  
Thereafter, neither the veteran nor the private facility 
furnished the identified MRI report.  

In this regard, the Board notes that there is of record a 
1997 report of MRI, a report that serves the same evidentiary 
purpose as would be served by the 1999 report, if obtained.  
Thus, the Board finds that obtaining the 1999 report would 
serve no useful purpose, since it would add nothing relevant 
to the record and would not be of any probative value in 
deciding the current appeal.  

Further, while the hearing testimony shows that the veteran 
began receiving Social Security disability benefits in 1999, 
there is no indication of record nor any contention by the 
veteran or his representative that these records are 
pertinent or would be of probative value in deciding the 
veteran's VA claim.  The current record shows that the 
veteran's inability to work arose long after service 
discharge and is shown to be due to his cerebral disorder 
with ataxia.  Recent medical records with respect to this 
disorder would add nothing pertinent to the current 
evidentiary record.  Accordingly, further development in this 
regard is unnecessary.  

After reviewing the entire record, there is no identified 
evidentiary or procedural development, including under the 
VCAA or its implementing regulations that would possibly 
benefit the veteran in the prosecution of his claim.  The 
Board finds that the duty to assist and notification 
requirements of the VCAA and its implementing regulations 
have been substantially satisfied.  Since the appellate 
record is complete, further development would not serve any 
useful purpose.  Further, as there is no additional evidence 
relevant to the issue at hand, the Board is able to proceed 
with review of the veteran's claim at this time without 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

Service medical records for the veteran's first period of 
service are unavailable.  Available service medical records 
show no low back disability present on 1979 entrance 
examination for the veteran's second period of service.  
These records are also negative for any chronic low back 
disability not already service connected.  There is no 
showing of compression fracture or degenerative disc disease 
of the lumbar spine during service.  The record does show 
that the veteran was treated for paravertebral muscle spasms 
in late 1983 and that service connection has been awarded for 
lumbar paravertebral myositis on that basis.  Postservice 
medical records are also negative for any chronic back 
disability other than lumbar paravertebral myositis for many 
years postservice.  The veteran was in receipt of a 
noncompensable evaluation for lumbar paravertebral myositis 
from the day following service discharge.  His rating was 
increased to its current 10 percent level, effective in 1993.  

The veteran filed his claim in August 1999 reporting that he 
sustained additional back injuries as a result of a fall in 
December 1998.  He referenced a MRI performed in April 1999 
at a private facility; however, the RO's attempt to obtain 
the MRI report was unsuccessful and the veteran was so 
advised by the RO.  

On VA examination in September 1999, the veteran provided a 
report of an MRI performed in November 1997, which showed a 
mild compression fracture of L2 and disc degeneration at all 
levels except L4-L5.  He also provided a May 1998 letter from 
his private physician showing that he had been treating the 
veteran since 1995 for a chronic progressive cerebellar 
disorder of undetermined cause.  He opined that because of 
the resultant ataxia and clumsiness that the veteran should 
no longer work.

The VA examination report shows that the examiner had 
reviewed the private physician's May 1998 letter and the 1997 
MRI report.  The veteran reported that he had sustained a 
fall in 1998 as a result of his ataxia that resulted in a 
spinal fracture.  The examiner noted a very ataxic gait, 
complaints of pain and that most of the veteran's lumbar 
flexion was at the hip distribution.  He found the lumbar 
spine to be relatively immobile with decreased overall 
mobility.  The examiner's impression was chronic low back 
pain with decreased mobility secondary to severe degeneration 
of the lumbar spine.  

VA outpatient treatment reports from 1999 to 2001 show 
primary treatment for mental health issues with additional 
medical treatment shown for various physical disabilities.  
However, there are no significant findings reported or 
treatment shown with respect to the low back.  

On VA examination in June 2000, the veteran provided a report 
of bone density scan performed in April 1999 showing that he 
had a low bone density for his age, gender and size.  A 
history of the veteran's low back problems was reported by 
the examiner.  He noted that there was an increase in low 
back symptomatology due to a lumbar fracture following a fall 
in the mid-1990s.  The examiner noted that this history was 
consistent with the 1997 MRI report.  The veteran complained 
of increased pain and decreased activities.  The examiner 
reported the veteran's range of lumbar motion and found no 
signs of myositis on physical examination.  X-rays of the 
lumbar spine revealed mild compression of the superior end 
plate of the L-1 and L-2 vertebral bodies.  Laboratory 
evaluation was said to be negative for myositis.  The 
clinical examiner's pertinent impression was low back pain 
secondary to compression fracture and degenerative changes of 
the lumbar spine.  

At the hearing on appeal in September 2001, the 
representative argued that the veteran's recently identified 
low back disabilities arose during service.  The veteran 
described a service incident in February 1981 during which he 
broke his clavicle and sustained an injury to his chest.  The 
veteran also described a fall in 1995 that he said resulted 
in a compression fracture of the lumbar spine.  He also 
reported falling on other occasions during the 1990s and that 
he used a cane to assist him in walking.  

Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis

Initially, the Board notes that the veteran's argument in 
this case is that his claimed disabilities are related to 
service or to service connected disability.  The veteran's 
claim for the disabilities at issue was not filed until 1999, 
many years after his service discharge.  He has offered no 
competent medical evidence that might support his claim that 
the claimed disabilities are related to service.  

In this regard, the evidentiary record fails to demonstrate 
that the disabilities at issue were present during service or 
at any time proximate thereto.  The only chronic back 
disability found during service was lumbar paravertebral 
myositis for which service connection has been granted.  As 
the currently claimed conditions were not treated or even 
identified during service or at any time proximate thereto, 
there is no sound medical basis to support a finding of 
incurrence or that any preexisting condition was aggravated 
by service.  The veteran has furnished no competent medical 
evidence or opinion to relate any of his identified low back 
disabilities to service and such is not otherwise shown in 
the record.  The only indication of any relationship to 
service is his unsupported lay opinion to that effect.  The 
Board has considered the veteran's contentions in this 
regard, but note that there is no competent medical evidence 
supporting his view.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses and opinions of medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the veteran's contention that 
his postservice fall was due to his service-connected back 
disability, but the competent medical evidence of record 
shows that his imbalance and resulting falls are attributable 
to his nonservice-connected cerebral disorder with ataxia and 
not to service-connected disability.  There is no evidence to 
support the veteran's contention that his falls are of 
service origin other than his own self-serving statements.  

The veteran has also argued that his recently identified low 
back problems are related to his service-connected lumbar 
paravertebral myositis and as such should be service 
connected on a secondary basis.  However, postservice medical 
records are negative as to any suggestion of an etiologic 
relationship between the claimed back disabilities and the 
veteran's service connected lumbar paravertebral myositis.  
Again, the only positive evidence in this regard is the 
veteran's contentions of such relationship.  He has not 
referenced any medical evidence or opinion in support of his 
claim or is such shown in the record.  As noted above, 
service connection on a secondary basis requires a showing 
that the claimed disabilities are proximately due to or the 
result of service connected disability.  The competent 
medical evidence of record fails to show that the low back 
conditions claimed by the veteran are due to service-
connected disability and the veteran has not furnished 
competent medical evidence or opinion to show that such 
relationships exist.  It is also not shown by any competent 
medical evidence that his service-connected myositis 
aggravates the claimed low back disabilities as required for 
an award of service connection under the Allen, supra 
holding.  As noted above, it is clear that the veteran lacks 
the medical training and expertise to provide a medical 
diagnoses or opinion of medical etiology.  Thus, while the 
veteran's contentions have been considered, there is no sound 
medical basis for a grant of service connection on a 
secondary basis.  

In this case, the medical evidence of record clearly shows 
that the veteran's currently claimed low back disabilities 
are the result of postservice incidents and are unrelated to 
service or service-connected disability.  When all the 
evidence is assembled, the Board is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case that claim is denied.  Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the evidence is clearly against 
the claim for the disabilities at issue and, thus, there is 
no doubt to be resolved.  


ORDER

Service connection for compression fracture of the lumbar 
spine with severe degenerative disc disease and decreased 
mobility, with history of ataxic gait resulting in lumbar 
injury is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

